DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	The Terminal Disclaimer filed on 08/19/21 is approved.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a laser sensor and method for detecting a particle density comprising all the specific elements with the specific combination including an evaluator, wherein the evaluator is configured to receive detection signals generated by at least the first detector in reaction to the first self-mixing interference signal, the evaluator is further configured to determine an average transition time of particles passing the first measurement volume in a predetermined time period based on a duration of the first self-mixing interference signals generated by the particles, the evaluator is further configured to determine a number of particles based on the first self-mixing interference signals in the predetermined time period, and the evaluator is further configured to determine a first particle density based on the average transition time and the number of particles in set forth of claims 1, 12, and 14, wherein dependent claims 2-11 and 13 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claim 15 is allowable by virtue of dependency on the allowed claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 31, 2021



							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886